DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Fischer et al.		US 5,030,043

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (US 5,030,043).

Regarding claim 1, Fischer discloses a drop-in anchor setting tool (abstract), comprising: 
a tubular body (2) comprising an open first end (7) and an opposite second end (13, 15); 
a threaded bolt (13) adjacent the second end (13, 15) of the tubular body (2); 

a pin (1, 4, 6) fitted inside the central bore (fig. 1); and
the drop-in anchor setting tool (1, 2) configured to be removably attached to a drop-in anchor (14); 
wherein the drop-in anchor setting tool (1, 2) is configured to set the drop-in anchor (14) in a solid base material (fig. 1) by an operator striking the pin (1, 4, 6).

Regarding claim 2, Fischer discloses the drop-in anchor setting tool of claim 1, the pin (1, 4, 6) comprising a striking head (6).

Regarding claim 3, Fischer discloses the drop-in anchor setting tool of claim 2, the pin (1, 4, 6) comprising a driving head (11).

Regarding claim 4, Fischer discloses the drop-in anchor setting tool of claim 3, the pin (1, 4, 6) configured to slide inside the central bore (fig. 1).

Regarding claim 5, Fischer discloses the drop-in anchor setting tool of claim 4, further comprising:
the striking head (6) is configured to be struck by a striking tool (col. 2, lines 36-39, “impact drilling machine”); and
the driving head (11) is configured to push an expander plug (17) inside the drop-in anchor (14);


Regarding claim 8, Fischer discloses the drop-in anchor setting tool of claim 5, further comprising: 
the pin (1, 4, 6) having a plunger (1);
wherein a diameter (5) of the striking head (6) and a diameter of the driving head (11) are larger than a diameter of the plunger (1) and a diameter of the central bore (fig. 1) to prevent the pin (1, 4, 6) from sliding out of the central bore (fig. 1) of the tubular body (2).

Regarding claim 9, Fischer discloses the drop-in anchor of claim 1, wherein the drop-in anchor setting tool (1, 2) is removably attached to the drop-in anchor (14) by screwing the threaded bolt (13) into internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Regarding claim 10, Fischer discloses the drop-in anchor setting tool of claim 5, wherein the drop-in anchor setting tool (1, 2) is detachable from the set drop-in anchor (14) by unscrewing the threaded bolt (13) from the internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Regarding claim 11, Fischer discloses a drop-in anchor setting tool (abstract), comprising: 
a tubular body (2) comprising an open first end (7) and an opposite second end (13, 15); 
a threaded bolt (13) adjacent the second end (13, 15) of the tubular body (2); 
a central bore (fig. 1) traversing through the tubular body (2) and the threaded bolt (13); 
a pin (1, 4, 6) slidably fitted inside the central bore (fig. 1); 
the pin (1, 4, 6) comprising a striking head (6) at a first end (7) of the pin (1, 4, 6); 
the pin (1, 4, 6) comprising a driving head (11) at an opposite second end (13, 15) of the pin (1, 4, 6); 
the pin (1, 4, 6) comprising a plunger (1) between the striking head (6) and driving head (11) of the pin (1, 4, 6); 
the drop-in anchor setting tool (1, 2) configured to be removably attached to a drop-in anchor (14); 
wherein the drop-in anchor setting tool (1, 2) is configured to set the drop-in anchor (14) in a solid base material (fig. 1) by an operator striking the striking head (6) of the pin (1, 4, 6).

Regarding claim 12, Fischer discloses the drop-in anchor setting tool of claim 11, further comprising: 

the driving head (11) is configured to push an expander plug (17) inside the drop-in anchor (14); 
wherein the plunger (1) slides inside the central bore (fig. 1) as the striking head (6) is struck by the hammer (col. 2, lines 36-39, “impact drilling machine”) to push the expander plug (17) inside the drop-in anchor (14) to set the drop-in anchor (14) in the solid base material (fig. 1).

Regarding claim 13, Fischer discloses the drop-in anchor setting tool of claim 11, wherein the drop-in anchor setting tool (1, 2) is removably attached to the drop-in anchor (14) by screwing the threaded bolt (13) into internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Regarding claim 14, Fischer discloses the drop-in anchor setting tool of claim 12, wherein the drop-in anchor setting tool (1, 2) is detachable from the set drop-in anchor (14) by unscrewing the threaded bolt (13) from the internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Regarding claim 17, Fischer discloses the drop-in anchor setting tool of claim 11, further comprising: 
a diameter (5) of the striking head (6) is larger than a diameter of the central bore (fig. 1);

the diameters of the striking head (5, 6) and the driving head (11) are larger than a diameter of the plunger (1);
wherein a difference in diameters prevent the pin (1, 4, 6) from sliding out of the central bore (fig. 1) of the tubular body (2).

Regarding claim 18, Fischer discloses a drop-in anchor setting tool (abstract), comprising:
a tubular body (2) comprising an open first end (7) and an opposite second end (13, 15);
a threaded bolt (13) adjacent the second end (13, 15) of the tubular body (2);
a central bore (fig. 1) traversing through the tubular body (2) and the threaded bolt (13);
a pin (1, 4, 6) slidably fitted inside the central bore (fig. 1);
the pin (1, 4, 6) comprising a striking head (6);
the pin (1, 4, 6) comprising a driving head (11);
the driving head (11) is configured to push an expander plug (17) inside a drop-in anchor (14); 
the drop-in anchor setting tool (1, 2) configured to be removably attached to the drop-in anchor (14); 

wherein the pin (1, 4, 6) slides inside the central bore (fig. 1) as the striking head (6) is struck by the hammer (col. 2, lines 36-39, “impact drilling machine”) to push the expander plug (17) inside the drop-in anchor (14) to set the drop-in anchor (14) in the solid base material (fig. 1).

Regarding claim 19, Fischer discloses the drop-in anchor setting tool of claim 18, wherein the drop-in anchor setting tool (1, 2) is removably attached to the drop-in anchor (14) by screwing the threaded bolt (13) into internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Regarding claim 20, Fischer discloses the drop-in anchor setting tool of claim 19, wherein the drop-in anchor setting tool (1, 2) is detachable from the set drop-in anchor (14) by unscrewing the threaded bolt (13) from the internal threads (col. 2, lines 40-43) of the drop-in anchor (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 5,030,043).

Regarding claim 6, Fischer discloses the drop-in anchor setting tool of claim 5, further comprising: except for
[a groove (fig. 1) around the pin (1, 4, 6); and
an o-ring (3) configured to fit in the groove (fig. 1)];
wherein the o-ring (3) fitted in the groove (fig. 1) prevents the pin (1, 4, 6) from sliding out of the central bore (fig. 1) of the tubular body (2).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a groove around the pin; and an o-ring configured to fit in the groove, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 7, Fischer discloses the drop-in anchor setting tool of claim 6, further comprising:
the pin (1, 4, 6) having a plunger (1); and 
the central bore (fig. 1) having a stop (12);
wherein the plunger (1) abuts the stop (12) when the drop-in anchor (14) is fully set in the solid base material (fig. 1).

Regarding claim 15, Fischer discloses the drop-in anchor setting tool of claim 11, further comprising: except for
[a groove (fig. 1) around the pin (1, 4, 6); and
an o-ring (3) configured to fit in the groove (fig. 1)];
wherein the o-ring (3) fitted in the groove (fig. 1) prevents the pin (1, 4, 6) from sliding out of the central bore (fig. 1) of the tubular body (2).
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a groove around the pin; and an o-ring configured to fit in the groove, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 16, Fischer discloses the drop-in anchor setting tool of claim 15, further comprising: 
the central bore (fig. 1) having an angled stop (12); and 
the plunger (1) having an angled edge (fig. 1);
wherein the angled edge (fig. 1) of the plunger (1) and the angled stop (12) have approximately the same angle (fig. 1);
wherein the angled edge (fig. 1) of the plunger (1) abuts the angled stop (12) when the drop-in anchor (14) is fully set in the solid base material (fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        



rsd